Name: Commission Regulation (EEC) No 941/81 of 7 April 1981 amending Regulation (EEC) No 3011/79 fixing the coefficients for calculating levies on derived poultrymeat products
 Type: Regulation
 Subject Matter: animal product;  EU finance;  economic analysis
 Date Published: nan

 8 . 4 . 81 Official Journal of the European Communities No L 96/ 13 COMMISSION REGULATION (EEC) No 941/81 of 7 April 1981 amending Regulation (EEC) No 3011/79 fixing the coefficients for calculating levies on derived poultrymeat products Tariff to take account of new products on the market ; whereas it is necessary to take the said subdivision into account when describing the products used for derivation ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Manage ­ ment Committee for Poultrymeat and Eggs, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 2777/75 of 29 October 1975 on the common organiza ­ tion of the market in poultrymeat ('), as last amended by the Act of Accession of Greece, and in particular Article 5 (3) thereof, Whereas Council Regulation (EEC) No 2778/75 (2 ), as last amended by Regulation (EEC) No 750/81 (3), determined the rules for calculating the levy and the sluice-gate price applicable for poultrymeat ; Whereas Council Regulation (EEC) No 301 1 /79 (4) fixed the coefficients expressing the ratio referred to in Article 5 ( 1 ) of Regulation (EEC) No 2777/75 ; Whereas Regulation (EEC) No 750/81 subdivided subheading 02.02 A IV of the Common Customs HAS ADOPTED THIS REGULATION : Article 1 The Annex to Regulation (EEC) No 3011 /79 is hereby replaced by the Annex to this Regulation . Article 2 This Regulation shall enter into force on 1 May 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 7 April 1981 . For the Commission Poul DALSAGER Member of the Commission (') OJ No L 282, 1.11 . 1975, p . 77 . O OJ No L 282, 1 . 11 . 1975 , p . 84 . ( 3 ) OJ No L 80, 26 . 3 . 1981 , p . 1 . (4 ) OJ No L 337, 29 . 12 . 1979, p . 65 . No L 96/ 14 Official Journal of the European Communit'es 8 . 4 . 81 ANNEX CCT heading No Description of derived products Coefficients Description of productsused for derivation 1 2 3 4 01.05 Live poultry, that is to say, fowls , ducks, geese , turkeys and guinea fowls : B. Other : I. Fowls 0-70 70 % chickens II . Ducks 0-70 70 % ducks III . Geese 0-70 82 % geese IV . Turkeys 0-70 80 % turkeys V. Guinea fowls 0-70 Slaughtered guinea fowls 02.02 B. Poultry cuts (excluding offals ) : I. Boned or boneless 200 70 % chickens, 70 % ducks, 75 % geese , 80 % turkeys , slaughtered guinea fowls II . Unboned (bone-in ) : a) Halves or quarters : 1 . Of fowls 110 65 % chickens 2 . Of ducks 110 63 % ducks 3 . Of geese 110 75 % geese 4 . Of turkeys 110 73 % turkeys 5 . Of guinea fowls 110 Slaughtered guinea fowls b) Whole wings , with or without tips 0-65 70 % chickens , 70 % ducks , 75 % geese , 80 % turkeys , slaughtered guinea fowls c) Backs, necks , backs with necks attached , rumps and wing tips 0-45 70 % chickens , 70 % ducks, 75 % geese , 80 % turkeys , slaughtered guinea fowls d) Breasts and cuts of breasts : 1 . Of geese 1 - 50 75 % geese 2 . Of turkeys 1 -60 80 % turkeys 3 . Of other poultry 1-65 70 % chickens e) Legs and cuts of legs : 1 . Of geese 1-45 75 % geese 2 . Of turkeys : aa ) Drumsticks 0-75 80 % turkeys bb) Other 1 -35 80 % turkeys 3 . Of other poultry Ã  -55 70 % chickens f) Other 2-00 70 % chickens , 70 % ducks , 75 % geese , 80 % turkeys , slaughtered guinea fowls C. Offals 0-45 70 % chickens , 70 % ducks, 75 % geese , 80 % turkeys , slaughtered guinea fowls 02.03 Poultry liver, fresh , chilled, frozen , salted or in brine : A. Fatty liver of goose or duck 10-00 82 % geese B. Other 1-15 1 70 % chickens , 70 % ducks, 75 % geese , 80 % turkeys, slaughtered guinea fowls 8 . 4 . 81 Official Journal of the European Communities No L 96/ 15 Description of derived products Coefficients Description of productsused for derivation CCT heading No 32.05 Pig fat free of lean meat and poultry fat (not rendered or solvent-extracted), fresh , chilled , frozen , salted , in brine, dried or smoked : C. Poultry fat 100 70 % chickens , 70 % ducks , 75 % geese , 80 % turkeys, slaughtered guinea fowls 15.01 Lard , other pig fat and poultry fat, rendered or solvent ­ extracted : B. Poultry fat 1-20 70 % chickens , 70 % ducks, 75 % geese , 80 % turkeys , slaughtered guinea fowls 16.02 Other prepared or preserved meat or meat offal : B. Other : I. Poultrymeat or offal : a) Containing 57 % or more by weight of poultry ­ meat (a) 1 . Containing uncooked meat or offal ; mixtures of cooked meat or offal and uncooked meat or offal aa ) Containing exclusively turkeymeat bb) Other 2-00 200 80 % turkeys 2 . Other 2-20 b) Containing 25 % or more but less than 57 % by weight of poultrymeat (a) 70 % chickens , 70 % ducks , 75 % geese , slaughtered guinea fowls 70 % chickens , 70 % ducks , 75 % geese , 80 % turkeys , slaughtered guinea fowls 70 % chickens , 70 % ducks, 75 % geese , 80 % turkeys , slaughtered guinea fowls 70 % chickens , 70 % ducks, 75 % geese , 80 % turkeys , slaughtered guinea fowls 1-20 c) Other 0-70 (a) For the purpose of determining the percentage of poultrymeat , the weight of any bones shall be disregarded .